Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 4, it is not clear which heating step is being referred-to. It is presumably the initial step.

Claims 20 and 21 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rogers ‘652.
Rogers teaches making foam. Note the teaching of pores less than 500 microns.

Claim 20 is rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dillon et al. 6146611.
Dillon teaches, especially in col. 3, making foam. No difference is seen in the product.

Claims 1-4, 8, 15, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stiller 10,941,042.
Stiller teaches, especially in the examples and col. 30, mixing pitch or coal and a metal additive and heating to make foam. While the pore/wetting effects are not taught, since the temperatures and starting materials can be the same, no differences are seen. The features not explicitly disclosed are obvious to achieve efficient heating, and the overlapping temperatures render the claims obvious.

Claims 20, 21 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Frank et al. 3979196.
Frank teaches in col. 4, foamed glassy carbon having the claimed pore diameter.
Even though the process is not the same, no difference is seen in the product.
 
Claims 20, 21 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gay et al. 3933520.
Gay teaches the claimed material, see col. 6-7. No difference is seen in the product.

Applicant's arguments filed 12/27/21 have been fully considered but they are not persuasive.
Stiller col. 24 and 25 teaches the same temperatures, liquefaction of coal and a second step of forming foam. The remaining references reject only the product; the process conditions such as starting material are of no moment. The hypothetical comparison recited in the claims is impossible to evaluate, and claims 20 and 21 do not actually recite minimum pore volumes.
Due to the number of allowable dependent claims, further discussion of the application was not deemed warranted.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736